Citation Nr: 0432034	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-05 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to February 1946.  He died in October 1969.  The appellant 
(also referred to as "claimant") is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision in January 1971 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied service 
connection for the cause of the veteran's death.  By letter 
dated January 27, 1971, the RO notified the appellant of the 
January 1971 rating decision denial of service connection for 
the cause of the veteran's death.  In a letter dated April 5, 
1971, which was received less than one year following notice 
of the rating decision, the appellant effectively entered a 
notice of disagreement with this decision.  The RO issued a 
statement of the case in January 2003.  In March 2003, on a 
VA Form 9, the appellant entered a substantive appeal, thus 
placing in appellate status the issue of entitlement to 
service connection for the cause of the veteran's death.

The Board notes that RO rating decisions in March 2001 and 
February 2002 treated the January 1971 RO rating decision as 
a prior "final" rating decision.  Accordingly, the March 
2001 and February 2002 rating decisions, although listing the 
issue as one of entitlement to service connection for the 
cause of the veteran's death, analyzed the claim as one of 
whether new and material evidence had been received to reopen 
a prior final decision.  As indicated above, however, because 
the appellant entered a timely notice of disagreement with 
the January 1971 RO rating decision, that decision did not 
become "final."  As a result, the issue currently on appeal 
is entitlement to service connection for the cause of the 
veteran's death, and the rating decision currently on appeal 
is the January 1971 RO rating decision.  




FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claim addressed in this 
decision, and obtained all available relevant evidence 
designated by the appellant in order to assist her in 
substantiating her claim for VA compensation benefits; 
further medical opinion is not necessary to decide the claim 
because there is no reasonable possibility that further 
medical opinion would aid in substantiating the claim. 

2.  The veteran died in October 1969; the Certificate of 
Death lists the immediate cause of death as cerebral 
hemorrhage due to essential hypertension.  

3.  At the time of the veteran's death, service connection 
had not been established for any disability; the medical 
evidence does not show cardiovascular disease, to include 
hypertension or cerebrovascular disease, until many years 
after service separation.  

4.  The medical evidence does not show a causal link between 
the veteran's essential hypertension or fatal cerbrovascular 
disease and any incident of or finding recorded during 
service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The Board finds in this case that the VCAA requirements have 
been met.  

In the rating decisions, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for the cause of the veteran's death.  In a letter 
dated in February 2001, the RO informed the appellant of the 
evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death (including 
the need for evidence of an injury or disease in military 
service, and medical opinion evidence to show that the 
veteran died from a service-related injury or disease).  
Thus, the appellant has been advised which portion of 
evidence is to be provided by her and which portion VA will 
attempt to obtain in accordance with 38 U.S.C.A. § 5103(a).  

The appellant has expressed that she has no more evidence to 
submit.  In a statement received in June 2004, the appellant 
wrote that she had obtained lay statements, and that a 
physician who treated the veteran after service had died.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  

Moreover, VA is not required to provide assistance to a 
claimant if, as in this case, "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(2) (West 2002).  Despite the 
information provided by the RO and the Board, the appellant 
has not submitted competent medical opinion evidence that 
shows the veteran had any cardiovascular injury or disease 
during service or that tends to link the veteran's death due 
to cerebral hemorrhage due to essential hypertension to his 
period of active service.  The VCAA specifically provides 
that a medical examination or medical opinion will be 
afforded a claimant when such is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  

An examination or opinion is "necessary to make a decision 
on a claim" when lay or medical evidence (including 
statements of the claimant) contain competent evidence of a 
current disability or persistent or recurrent symptoms of 
disability, the evidence indicates that the disability or 
symptoms may be associated with military service, and the 
record does not contain sufficient medical evidence for the 
Secretary of VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  With regard to the appellant's 
claim for service connection for the cause of the veteran's 
death, the Board finds that further assistance in the form of 
medical opinion is not warranted by the VCAA because there is 
no relevant cardiovascular injury or disease in service to 
which the veteran's subsequent essential hypertension, 
diagnosed many years after service, could be related.  
38 U.S.C.A. § 5103A(d)(2)(B) (West 2002).  The Board further 
finds that the record in this case shows post-service onset 
of essential hypertension many years after service 
separation, and no relationship of the essential hypertension 
to service.  The Board finds that the record otherwise 
contains sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(2)(C) (West 2002).  
Accordingly, the Board finds that no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations.

In a recent decision, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  The Court also held that the 
duty to notify provisions required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

As noted above, VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain; and there has been a complete 
review of all the evidence of record.  There is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The February 2001 VCAA letter to the appellant 
was issued prior to either the March 2001 or the February 
2002 rating decisions addressing the claim for service 
connection for the cause of the veteran's death.  

The issue currently on appeal was characterized by the RO as 
one of whether new and material evidence had been received to 
reopen service connection for the cause of the veteran's 
death; however, because there was no prior final rating 
decision, the issue on appeal is entitlement to service 
connection for the cause of the veteran's death.  In this 
case, a January 1971 RO rating decision denied service 
connection for the cause of the veteran's death.  By letter 
dated January 27, 1971, the RO notified the appellant of the 
January 1971 rating decision denial of service connection for 
the cause of the veteran's death.  

In a letter dated April 5, 1971, which was received less than 
one year following notice of the rating decision, the 
appellant effectively entered a notice of disagreement with 
this decision.  The appellant's April 5, 1971 letter 
specifically referenced by date the RO's January 27, 1971 
letter disallowing the claim.  Although the appellant used 
the words "request for reconsideration," rather than a 
"notice of disagreement," she expressed a desire for a 
different result that was specifically identified as 
"service connection," and she requested a different 
outcome.  In addition, in the April 5, 1971 letter, the 
appellant requested a "careful examination" of the rating 
decision result and a "favorable decision."  As this letter 
was sufficient to constitute a notice of disagreement with 
the January 1971 rating decision, the January 1971 rating 
decision did not become a "final" decision.  Accordingly, 
the issue currently on appeal is entitlement to service 
connection for the cause of the veteran's death.  

The Board finds that the appellant is not prejudiced by 
addressing this claim for service connection for the cause of 
the veteran's death on the merits.  Although the February 
2001 VCAA letter indicated the issue involved reopening of a 
claim, the letter advised the appellant that she needed to 
submit competent medical evidence or lay evidence showing 
that the veteran's illness had its onset during service, or 
may be related to an injury or disease in service.  The March 
2001 and February 2002 rating decisions styled the issue as 
entitlement to service connection for the cause of the 
veteran's death.  Although the analysis in these rating 
decisions addressed the new and material evidence 
requirements, the analysis served to advise the appellant of 
the element of competent medical evidence of a nexus missing 
from her claim.  An August 2001 RO letter advised the 
appellant that the evidence as a whole did not raise a 
"reasonable probability of a different outcome" (allowance) 
of the claim decided in January 1971.  The January 2003 
statement of the case advised the appellant of 38 C.F.R. 
§ 3.312, the regulatory requirements for service connection 
for the cause of the veteran's death.  

The appellant and her daughter appeared and presented 
testimony at a September 2004 personal hearing before the 
undersigned Veterans' Law Judge.  The appellant has at all 
times during this claim addressed this claim on the merits, 
rather than on any question of reopening of a claim, so has 
not been misled into addressing new and material evidence 
requirements.  For these reasons, the Board finds that VA has 
fulfilled the duty to notify and assist, so that it can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004). 

Additionally, service incurrence will be presumed for 
cardiovascular disease, to include hypertension, and 
cerebrovascular disease (for veterans having 90 days or more 
of wartime service or service after January 31, 1946) if 
manifest to a compensable degree within one year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a compensable 
degree within the prescribed period.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).  

In this case, the veteran died in October 1969 at the age of 
43.  The Certificate of Death lists the immediate cause of 
death as cerebral hemorrhage due to essential hypertension, 
and does not indicate any other significant conditions that 
contributed to the veteran's death.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  The evidence does not show 
that the veteran had been diagnosed with hypertension within 
one year of separation from service; his essential 
hypertension was first shown in 1969.  

The appellant contends generally that service connection is 
warranted for the cause of the veteran's death by cerebral 
hemorrhage due to essential hypertension.  The appellant 
contends that the veteran was treated for hypertension at 
some time after service separation, and that the veteran was 
on medicine for hypertension since at least 1957.  The 
appellant has submitted lay statements and testimony to the 
effect that the veteran experienced dizzy spells during 
service, for which he went to a doctor, and experienced 
headaches after service separation.  

Although the appellant, her daughter, and lay affiants are 
competent to testify as to any symptoms they observed the 
veteran experience at any time, because they are lay persons 
not shown to possess the medical training and expertise 
necessary to render a medical opinion, any assertions that 
the veteran's essential hypertension was related to his 
active military service do not constitute medical evidence of 
a nexus between the cause of the veteran's death and any 
injury or disease during his active duty service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (an 
appellant's account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence"). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The veteran's medical and personnel 
records reflect no complaints, clinical findings, or 
diagnosis of essential hypertension or cardiovascular 
disorder.  The competent medical evidence also reflects no 
medical evidence of essential hypertension after service 
until 1969.  In addition, there is no competent medical 
evidence of record of a nexus between the veteran's essential 
hypertension and any injury or disease during active duty 
service, and no evidence of a cardiovascular injury or 
disease during the veteran's active service to which medical 
opinion could relate the veteran's essential hypertension.  

In sum, the veteran died in October 1969 of a cerebral 
hemorrhage due to essential hypertension.  Service connection 
had not been established for any disability during the 
veteran's lifetime and the medical evidence does not show 
cardiovascular disease, to include hypertension, or 
cerebrovascular disease until many years after service 
separation, nor is there any competent evidence that suggests 
a nexus between the veteran's essential hypertension or fatal 
cerbrovascular disease and any incident of or finding 
recorded during service.
For these reasons, the Board finds that the weight of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  
Accordingly, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1310, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.312.  In reaching this decision the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



